Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, [26 November 1793]
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
[26 Nov. 1793]

Despues de las varias favorecidas de V.S. (á que no hemos tenido la honrra de contextar todavia, atendiendo á que no requerian una inmediata atencion, mientras pedian ésta diferentes asuntos urgentes que nos rodean) hemos recivido informes desde Wilmington relativos á la presa española ilegalmente hecha por los Franceses.
Adjuntas tenemos la honrra de remitir á V.S. Copias.
Por su contenido vendrá V.S. en conocimiento de la mala fee con que se han conducido los franceses comprehendidos en el hecho; y la imperdonable negligencia del Governador, ó Milicia de aquel Estado.
Luego que recivamos los Documentos correspondientes para provar la ultima, nos será indispensable recurrir al Presidente de los Estados Unidos por medio de V.S. protestando contra quien huviese sido la causa en la Carolina Septentrional por una parcial morosidad de que se escapase la consabida presa; áno ser que las eficases medidas, y ordenes posteriores del poder executivo del Governador de la Carolina meridional ó del Juez que correspondiese, produzcan el tan justo como deseado fin de que se entregue la presa á nuestros apoderados.
A este intento pedimos á V.S. informe al Presidente de los Estados Unidos de todo, para que con sus sabias disposiciones allane las dificultades que ofrece este hecho, y que pudieran ocasionar algun disgusto involuntario. Nos reiteramos á la obediencia de V.S. subscriviendonos los mas obedtes. y recondos. Servs. Q. B. L. M. de V.S.

Josef de Jaudenes Josef Ignacio de Viar



editors’ translation

Our very dear Sir
[26 Nov. 1793]

Since your kind favors (to which we have not had the honor to reply, in view of the fact that they did not require immediate attention, whereas this was indeed
 required by various urgent matters besetting us), we have received reports from Wilmington concerning the Spanish prize illegally taken by the French.
We have the honor to transmit copies to you, enclosed herewith.
From their contents you will become aware of the bad faith with which the French involved in the deed have conducted themselves; and the unpardonable negligence of the Governor, or the militia, of that state.
As soon as we receive the relevant documents to prove the latter charge, it will be indispensable for us to resort to the President of the United States through you by way of protesting against whoever was responsible in North Carolina, through calculated dilatoriness, for the escape of the said prize; unless the efficient measures and subsequent orders from the executive authority of the Governor of South Carolina or the appropriate judge should produce the result, as just as it is desired, of having the prize returned to our representatives.
With this object in view, we beg you to inform the President of the United States of everything, so that with his wise measures he may iron out the difficulties that this deed presents and that might produce some kind of unintentional unpleasantness. We repeat ourselves at your service as we subscribe ourselves your most obedient and grateful servants. Most respectfully yours,

Josef de Jaudenes Josef Ignacio de Viar


